                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                  DOC #: ____________________
                                                           DATE FILED: 12/9/2019

             -against-
                                                                     18 Cr. 287 (AT)
MARIO POWELL,
                                                                        ORDER
                            Defendant.
ANALISA TORRES, District Judge:

       The status conference scheduled for December 11, 2019, is ADJOURNED to December
19, 2019, at 2:15 p.m.

      SO ORDERED.

Dated: December 9, 2019
       New York, New York
